UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4156



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHANIYRUS S. BOGLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-04-231)


Submitted:   June 30, 2005                 Decided:    July 27, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Brian L.
Whisler, Michael S. Dry, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shaniyrus S. Bogle appeals his convictions for possession

with intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841 (2000), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000).*

Bogle entered a guilty plea conditioned on his ability to appeal

the district court’s order denying his motion to suppress evidence.

Finding no error, we affirm.

          Bogle argues that the district court erred in denying his

motion to suppress.        This court reviews the factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.           See Ornelas v. United

States, 517 U.S. 690, 699 (1996).        When a suppression motion has

been denied, this court reviews the evidence in the light most

favorable to the government.         See United States v. Seidman, 156

F.3d 542, 547 (4th Cir. 1998).

          With these standards in mind, and having reviewed the

record and the parties’ briefs, we conclude that the officer who

seized Bogle did so based on a reasonable articulable suspicion

that Bogle was engaged in criminal activity.        “[A]n officer may,

consistent    with   the    Fourth     Amendment,   conduct   a   brief,

investigatory stop when the officer has a reasonable, articulable


     *
      Bogle does not seek to challenge his sentence. Thus, United
States v. Booker, 125 S. Ct. 738 (2005), does not impact this
appeal.

                                 - 2 -
suspicion that criminal activity is afoot.”         Illinois v. Wardlow,

528 U.S. 119, 123 (2000); see also Terry v. Ohio, 392 U.S. 1, 30

(1968). We conclude that, given the totality of the circumstances,

see United States v. Sokolow, 490 U.S. 1, 8 (1989), Bogle’s

suspicious and evasive behavior justified the officer’s actions.

See United States v. Mayo, 361 F.3d 802, 807-08 (4th Cir. 2004).

           Accordingly, we affirm Bogle’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -